         Case 6:17-cr-10021-JTM Document 74 Filed 06/19/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
          Plaintiff,

v.                                                Case No. 17-10021-01-JTM

JOSH S. HEDGES,
           Defendant.

                             MEMORANDUM AND ORDER

       This matter is before the court on defendant’s Motion for Early Termination of

Probation (Dkt. 73). Hedges pled guilty on August 2, 2017 to one count of conspiracy to

violate the Lacy Act in violation of 16 U.S.C. § 3372(a)(1) and 3373(d)(1), and one count

of violation of the Migratory Bird Treaty Act, 16 U.S.C. § 703(a) and 707(a). (Dkt. 49, 50).

He was sentenced pursuant to that plea to five years of unsupervised probation and

$15,000 in restitution. (Dkt. 56).

       Hedges began serving his unsupervised probation on August 2, 2017, and has now

completed 34 months of his 60-month term. According to the United States Probation

Office, Hedges has fully satisfied the restitution provision of his sentence. Hedges has not

had any violations of his probation and the United States, through Assistant United States

Attorney Matthew Treaster, does not object to Hedges’ motion. (See Dkt. 73).

       18 U.S.C. § 3564(c) allows the court, in the case of a felony, to discharge a defendant

from probation after the court has considered the factors set forth in 18 U.S.C. § 3553(a),

to the extent those factors are applicable, and if the court is satisfied that discharge “is

warranted by the conduct of the defendant and in the interest of justice.” Fed. R. Crim. P.
         Case 6:17-cr-10021-JTM Document 74 Filed 06/19/20 Page 2 of 2




32.1(c)(2) indicates that a hearing is not required if the court makes a modification to the

terms of probation that is favorable to the defendant and does not extend the term of

probation.

       Here, the court has considered the applicable factors set forth in 18 U.S.C. § 3553(a)

and finds those factors, combined with the defendant’s conduct, show that early

termination of probation is in the interest of justice. In particular, the court finds that

defendant’s time served on probation is sufficient, but not greater than necessary given

the nature and circumstances of the offense and history and characteristics of the

defendant; reflects the seriousness of the offense, promotes respect for the law, and

provides just punishment; affords adequate deterrence to criminal conduct; and protects

the public from future crimes. The court also finds that defendant has exhibited good

conduct while on probation and desires to become positively involved in the community

in a more active capacity than would be permitted if he remains on probation.

       Based upon the foregoing considerations, the court finds that defendant has

shown good cause for his Motion and that the Motion for Early Termination (Dkt. 73)

should be GRANTED. Defendant is hereby discharged from all mandatory, standard,

and special conditions of supervision of his probation.

       IT IS SO ORDERED this 19th day of June, 2020.

                                          /s/J. Thomas Marten
                                          THE HONORABLE J. THOMAS MARTEN
                                          UNITED STATES DISTRICT COURT




                                             2
